Bt.oodwortii, J.
1. The evidence connecting the defendant with the offense charged is purely circumstantial. After a careful review of the evidence this court will not say that it was insufficient to authorize the *306jury to find that it excluded every reasonable hypothesis save that of the defendant’s guilt. “Questions of fact are for the jury, especially in cases of circumstantial evidence; and where no error of law has been committed, and the court has submitted to them the law in regard to such evidence and no complaint is made about the charge in this respect, and there is ample evidence to authorize the finding, this court will not interfere — the verdict being neither against the law nor the evidence.” Fraser v. State, 55 Ga. 326 (6). See Curles v. State, 28 Ga. App. 673 (112 S. E. 740).
Decided March 5, 1930.
D. C. Ghalher, for plaintiff in error.
M. H. Boyer, solicitor-general, contra.
2. The verdict was authorized by the evidence, and, the finding of the jury having been approved by the trial court, this court is without authority to interfere. Judgment affirmed.

Broyles, C. J., and Luke, J., concur.